DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/799,067 are currently pending and have been examined.  Applicant amended claims 1, 3, 4, 7, 9, 10, 12, 13, 15, 16, and 18, and added claims 19 and 20. Claim 1 is further amended via Examiner’s Amendment.
Claims 1-20 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 23 June 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

DE102015215079 not considered. Examiner notes that for non-English documents that are cited, the following must be provided: (a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, unless a complete translation is provided; and/or (b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). See MPEP 609.01. Applicant has not provided an explanation of the relevance or a written English translation. Accordingly, the reference has not been considered.

	
Response to Arguments
The previous interpretation of claim 13 limitations under 35 USC § 112(f) are withdrawn in consideration of amended claim 13. The corresponding rejection of claim 13 under § 112(b) as not disclosing the corresponding structure for performing the claimed structure is withdrawn.
The previous rejection of claims 1-18 under 35 USC § 101 are withdrawn. Applicant amended independent claim 1 to recite “causing the vehicle to output to a driver of the vehicle, for each task from the set of tasks, the at least one warning content using the at least one media for that task based on the schedule and within the first duration of time.” This limitation applies the judicial exception in some meaningful way beyond generally linking the use of the exception to a particular technological environment. Independent claims 7 and 13 are amended to include a substantially similar limitation.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Aoi et al. (US 2019/0056732 A1, “Aoi”) in view of Sprigg (US 9,684,306 B2).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Aoi, discloses an automated driving assistance apparatus that assists automated driving control of a passenger car, and includes a driver monitoring unit and a manual driving recovery level setting unit. The driver monitoring unit monitors the state of the driver that is driving the passenger car. The manual driving recovery level setting unit sets, in a stepwise manner, a level indicating whether or not a switch can be made from automated driving to manual driving in a predetermined switching zone, based on the state of the driver detected by the driver monitoring unit.

Sprigg discloses a method for transitioning vehicle control includes obtaining a one or more operator vehicle control inputs, analyzing the one or more operator vehicle control inputs to determine operator compliance with one or more autonomous vehicle control inputs that are actively controlling 

With respect to independent claims 1, 7 and 13, Kazuhito taken either individually or in combination with other prior art of record fails to teach or suggest: determining, based on a first risk evaluated with respect to the current mode, a first duration of time required to switch from the current mode to the different mode; estimating a task duration time needed to complete each task from the set of tasks and a total duration of time needed to complete the set of tasks; estimating a second risk of switching from the current mode to the different mode based on the first duration of time and the total duration of times.

Claims 2-6, 8-12 and 14-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Chung on 25 January 2022.

The application has been amended as follows: 

CLAIMS:
1. (Currently Amended) A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for operating a vehicle, the method comprising:
receiving real-time data related to the vehicle; 
determining, based on the real-time data, a set of tasks to be performed to switch the vehicle from a current mode to a different mode in accordance with a task model; 
determining, based on a first risk evaluated with respect to the current mode, a first duration of time required to switch from the current mode to the different mode; 
estimating a task duration time needed to complete each task from the set of tasks and a total duration of time needed to complete the set of tasks; estimating a second risk of switching from the current mode to the different mode based on the first duration of time and the total duration of time; 
in response to the second risk satisfying a criterion, generating a schedule of the set of tasks, each task in the set of tasks associated with at least one media from a plurality of media and at least one warning content from a plurality of warning content; and 
causing the vehicle to output to a driver of the vehicle, for each task from the set of tasks, the at least one warning content 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668